DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 21 January 2022.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 5, and 14 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
 
Response to Amendment
Claims 1, 5, and 14 have been amended.
No claims have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 5, and 14, the claim(s) recite(s) in part “determine a continuous function” and “evaluate the mathematical function.”
The aforementioned limitations directed towards “determine” and “evaluate” are interpreted to be the observation or judgment about a continuous function and, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Specifically, it is noted that that determining a continuous function and evaluating a mathematical function using the determined continuous function cover performances of the limitation in the mind.  That is, other than reciting “one or more processors,” in claim 1, “one or more query processors,” in claims 5 and 14, nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps of “store a plurality of data points,” “receive a query,” and “generate a query result” are considered additional elements.  These additional elements represent mere extra-solution activities to the judicial exception. As per the limitations directed to “database” and “processors,” these elements of the claims are recited at a high-level of generality (i.e., as a generic processor performing a generic computer 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “store,” “receive,” and “generate” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claims provide that the query result may be generated and output. Therefore, the “store,” receive,” and “generate” steps are nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 2, the claim(s) recite(s) in part “wherein the query indicates a technique for interpreting the data points” and “wherein the continuous function is determined based at least in part on the technique.”
These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the aforementioned steps are nothing more than what can be handled by a 
As per claim 3, the claim(s) recite(s) in part “determine an additional continuous function and “wherein the operation is performed using the additional continuous function as an additional input.”
The aforementioned limitation directed towards “determine” is interpreted to be the observation or judgment about continuous functions and their related data points, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
These additional elements of “wherein the operation is performed using the additional continuous function as an additional input” represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the aforementioned steps are nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claim 4, the claim(s) recite(s) in part “wherein the continuous function is determined using a subset of the data points, and wherein the subset is determined using adaptive sampling.”
These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the aforementioned steps are nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 6 and 15, the claim(s) recite(s) in part “wherein the query indicates a technique for interpreting the data points” and “wherein the continuous function is determined based at least in part on the technique.”
These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the aforementioned steps are nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 7, 8, and 16, the limitations are directed towards further defining the that the technique for interpreting comprises linear or spline interploation, which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of 
As per claims 9 and 17, the claim(s) recite(s) in part “wherein the operation comprises a mathematical function applicable to the continuous function, and wherein the query indicates the mathematical function.”
These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the aforementioned steps are nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 10 and 19, the limitations are directed towards further defining the time-series database, which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
As per claim 11, the claim(s) recite(s) in part “determine an additional continuous function and “wherein the operation is performed using the additional continuous function as an additional input.”
The aforementioned limitation directed towards “determine” is interpreted to be the observation or judgment about continuous functions and their related data points, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Therefore, the aforementioned steps are nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 12 and 19, the claim(s) recite(s) in part “wherein the continuous function is determined using a subset of the data points, and wherein the subset is determined using adaptive sampling.”
These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.,
As per claims 13 and 20, the limitations are directed towards “determining, by the one or more query processors, a discrete set of data points in the time range based at least in part on the continuous function,” which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process of “generating” scores and are interpreted to be the observation or judgment about continuous functions and their related data points, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
	Accordingly, the aforementioned claims above are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz et al, USPGPUB No. 2017/0177546, filed on 17 December 2015, and published on 22 June 2017, in view of Pang, USPGPUB No. 2017/0286486, filed on 1 April 2016, and published on 5 October 2017.
As per independent claim 1, Heinz, in combination with Pang, discloses:
A system, comprising:
a distributed time-series database comprising one or more processors and one or more memories to store computer-executable instructions that, if executed, cause the distributed time-series database to {See Heinz, [0133], wherein this reads over “It will be appreciated that as used herein, the terms system, subsystem, service, engine, module, programmed logic circuitry, and the like may be implemented as any suitable combination of software, hardware, firmware, and/or the like”}: 
store a plurality of discrete data points of a time series using one or more storage tiers, wherein the plurality of discrete data points comprise a plurality of discrete measurements at respective timestamps {See Heinz, [0058], wherein this reads over “As indicated above, an input event stream typically provides events of a common type, and each event typically includes n attributes x.sub.1, .  . . , x.sub.n and a timestamp t.sub.s.”};
receive a query, wherein the query indicates the time series, wherein the query indicates a time range having a starting time and an ending time, and wherein the query indicates a mathematical function operating on a continuous function of the time series {See Heinz, [0067], wherein this reads over “In terms of SQL over event streams, the corresponding query for computing intercept and slope over a sliding window of size 5 minutes can be represented as…”; and [0068], wherein this reads over “With each new event streaming in, this query returns the intercept and slope of the corresponding last 5 minutes”};  
apply a discrete-to-continuous conversion to at least a portion of the plurality of discrete data points to determine a continuous function representing a segment of the time series in the indicated time range, wherein the continuous function is determined based at least in part on the discrete measurements at respective timestamps within the indicated time range {See Pang, [0041], wherein this reads over “In various embodiments, the map operator maintains the characteristics of the time series such that output for an input stream that is continuous is also continuous. In an embodiment, a series is delayed by transforming the timestamp such that the observations appear to be from another time (e.g., the past) or data from another time stamp can be brought to a present timestamp. In various embodiments, the map operator takes a timestamp (e.g., a time prior to a current time) and a value of a stream at that timestamp”; and [0043], wherein this reads over “A last operator converts a discrete stream to a continuous stream. The conversion is made by taking each discrete value and maintaining the value for a predefined duration (“MaxDistance” for simplicity). For example, a piecewise continuous stream is reported as continuous until at least one of MaxDistance has elapsed and a timestamp corresponding to a next discrete point.”};  
evaluate the mathematical function using the continuous function as an input {See Heinz, [0067], wherein this reads over “the regression function may be calculated over a sliding window of events using CEP technology”};  and 
generate a query result based at least in part on an output of the mathematical function {See Heinz, [0068], wherein this reads over “With each new event streaming in, this query returns the intercept and slope of the corresponding last 5 minutes”; and [0073], wherein this reads over “Other temporal clauses can be used to determine the intercept and slope for a given time period and/or number of events (e.g., whichever comes first).  For example, other temporal clauses can be used to determine the intercept and slope for consecutive windows of 20 minutes (the time axis being partitioned in 20 minute partitions), or the last 100 events.  As mentioned above, the server 204 automatically computes the regression function for different window sizes or investigation windows.”}. 
	Heinz fails to disclose the claimed feature of “apply a discrete-to-continuous conversion to at least a portion of the plurality of discrete data points to determine a continuous function representing a segment of the time series in the indicated time range, wherein the continuous function is determined based at least in part on the discrete measurements at respective timestamps within the indicated time range.”
Pang is directed to the invention of combining time series data in response to a query.  Specifically, Pang discloses that “[c]ontinuous sources can include analog output representing a value as a function of time” wherein “continuous data may be time sensitive, e.g. reacting to a declared time at 
Wherein Pang discloses the conversion of a discrete stream into a continuous stream using a conversion via the MaxDistance function, it would have been obvious to one of ordinary skill in the art to improve the system of Heinz such that the event data of Heinz may be further represented as a continuous function as so taught by Pang.
As per dependent claim 2, Heinz, in combination with Pang, discloses:
The system as recited in claim 1, wherein the query indicates a technique for interpreting the data points {See Heinz, [0066], wherein this reads over “Slope a and intercept b specify the regression line.  As is known, in a linear regression model, the regression function is linear, and the slope defines how steep that linear function is while the intercept defines where the linear function intersects with the y-axis”}, and wherein the continuous function is determined based at least in part on the technique {See Heinz, [0068], wherein this reads over “With each new event streaming in, this query returns the intercept and slope of the corresponding last 5 minutes”}. 
As per dependent claim 3, Heinz, in combination with Pang, discloses:
The system as recited in claim 1, wherein the one or more memories store additional computer-executable instructions that, if executed, cause the distributed time-series database to:
determine an additional continuous function representing a segment of an additional time series in the time range, wherein the query indicates the additional time series, wherein the additional continuous function is determined based at least in part on a plurality of data points of the additional time series, and wherein the plurality of data points of the additional time series represent a different frequency than the plurality of data points of the time series {See Heinz, [0064], wherein this reads over “For that reason, SDE server 204 may compute regression models with respect to different window sizes, e.g., 1 minute, 5 minutes, 15 minutes, 1 hour, etc. Having models over different time horizons available may in some instances facilitate the identification of how a timespan is affected by a given change.”; [0073], wherein this reads over “For example, other temporal clauses can be used to determine the intercept and slope for consecutive windows of 20 minutes (the time axis being partitioned in 20 minute partitions), or the last 100 events.”; and [0095], wherein this reads over “As stream characteristics may change quickly, the server 204 computes the regression models for the different investigation windows.  Comparing, for instance, the regression model of the last 5 minutes with the model for the last hour may allow the user to understand recent tendencies.  The interface also allows the user to select which of the regression models over the different window sizes are to be plotted.  For example, a checkbox for each regression model allows the user to selectively display the models in which the user is interested”};  and
wherein the operation is performed using the additional continuous function as an additional input {See Heinz, [0073], wherein this reads over “As mentioned above, the server 204 automatically computes the regression function for different window sizes or investigation windows.  Thus, if the user selects an attribute to be investigated via the client 214, the server 204 computes the intercept and slope of the regression function with each of the remaining attributes x.sub.i, i.noteq.j over the different investigation windows.”}. 
As per dependent claim 4, Heinz, in combination with Pang, discloses:
The system as recited in claim 1, wherein the continuous function is determined using a subset of the data points, and wherein the subset is determined using adaptive sampling {See Heinz, [0064], wherein this reads over “For that reason, SDE server 204 may compute regression models with respect to different window sizes, e.g., 1 minute, 5 minutes, 15 minutes, 1 hour, etc. Having models over different time horizons available may in some instances facilitate the identification of how a timespan is affected by a given change”}. 
As per independent claims 5 and 14, Heinz, in combination with Pang, discloses:
A method, comprising:
storing, into one or more storage tiers of a time-series database, a plurality of discrete data points of a time series, wherein the plurality of discrete data points comprise a plurality of discrete measurements at respective timestamps {See Heinz, [0058], wherein this reads over “As indicated above, an input event stream typically provides events of a common type, and each event typically includes n attributes x.sub.1, .  . . , x.sub.n and a timestamp t.sub.s.”};
initiating, by one or more query processors of the time-series database, a query of the time series, wherein the query indicates a time range {See Heinz, [0067], wherein this reads over “In terms of SQL over event streams, the corresponding query for computing intercept and slope over a sliding window of size 5 minutes can be represented as…”; and [0068], wherein this reads over “With each new event streaming in, this query returns the intercept and slope of the corresponding last 5 minutes”}; 
applying, by the one or more query processors, a discrete-to-continuous conversion to at least a portion of the plurality of discrete data points to determine a continuous function representing a segment of the time series in the indicated time range, wherein the continuous function is determined based at least in part on the discrete measurements at respective timestamps within the indicated time range {See Pang, [0041], wherein this reads over “In various embodiments, the map operator maintains the characteristics of the time series such that output for an input stream that is continuous is also continuous. In an embodiment, a series is delayed by transforming the timestamp such that the observations appear to be from another time (e.g., the past) or data from another time stamp can be brought to a present timestamp. In various embodiments, the map operator takes a timestamp (e.g., a time prior to a current time) and a value of a stream at that timestamp”; and [0043], wherein this reads over “A last operator converts a discrete stream to a continuous stream. The conversion is made by taking each discrete value and maintaining the value for a predefined duration (“MaxDistance” for simplicity). For example, a piecewise continuous stream is reported as continuous until at least one of MaxDistance has elapsed and a timestamp corresponding to a next discrete point.”};  and
performing an operation using the continuous function as an input {See Heinz, [0067], wherein this reads over “the regression function may be calculated over a sliding window of events using CEP technology”}. 
Heinz fails to disclose the claimed feature of “applying, by the one or more query processors, a discrete-to-continuous conversion to at least a portion of the plurality of discrete data points to determine a continuous function representing a segment of the time series in the indicated time range, wherein the continuous function is determined based at least in part on the discrete measurements at respective timestamps within the indicated time range.”  
Pang is directed to the invention of combining time series data in response to a query.  Specifically, Pang discloses that “[c]ontinuous sources can include analog output representing a value as a function of time” wherein “continuous data may be time sensitive, e.g. reacting to a declared time at which a unit of stream processing is attempted, or a constant, e.g. a 5V signal” and “[d]iscrete streams can be provided to the processing operations in timestamp order.”  See Pang, [0020].  Furthermore, Pang discloses that “the map operator maintains the characteristics of the time series such that output for an input stream that is continuous is also continuous” wherein “a series is delayed by transforming the timestamp such that the observations appear to be from another time (e.g., the past) or data from another time stamp can be brought to a present timestamp” and “the map operator takes 
Wherein Pang discloses the conversion of a discrete stream into a continuous stream using a conversion via the MaxDistance function, it would have been obvious to one of ordinary skill in the art to improve the system of Heinz such that the event data of Heinz may be further represented as a continuous function as so taught by Pang.
 As per dependent claims 6 and 15, Heinz, in combination with Pang, discloses:
The method as recited in claim 5, wherein the query indicates a technique for interpreting the data points {See Heinz, [0066], wherein this reads over “Slope a and intercept b specify the regression line.  As is known, in a linear regression model, the regression function is linear, and the slope defines how steep that linear function is while the intercept defines where the linear function intersects with the y-axis”}, and wherein the continuous function is determined based at least in part on the technique {See Heinz, [0068], wherein this reads over “With each new event streaming in, this query returns the intercept and slope of the corresponding last 5 minutes”}. 
As per dependent claim 7, Heinz, in combination with Pang, discloses:
The method as recited in claim 6, wherein the technique for interpreting the data points comprises linear interpolation {See Heinz, [0082], wherein this reads over “If the regression model cannot be decomposed into incrementally computable statistics as is the case with linear regression, an additional compression step may be applied” and “Different techniques can be used to compress a real-valued function including, for example, application of cubic splines, piecewise linear functions, wavelets, etc”}. 
As per dependent claim 8, Heinz, in combination with Pang, discloses:
The method as recited in claim 6, wherein the technique for interpreting the data points comprises spline interpolation {See Heinz, [0082], wherein this reads over “If the regression model cannot be decomposed into incrementally computable statistics as is the case with linear regression, an additional compression step may be applied” and “Different techniques can be used to compress a real-valued function including, for example, application of cubic splines, piecewise linear functions, wavelets, etc”}. 
As per dependent claims 9 and 17, Heinz, in combination with Pang, discloses:
The method as recited in claim 5, wherein the operation comprises a mathematical function applicable to the continuous function, and wherein the query indicates the mathematical function {See Heinz, [0067], wherein this reads over “In terms of SQL over event streams, the corresponding query for computing intercept and slope over a sliding window of size 5 minutes can be represented as…”; and [0068], wherein this reads over “With each new event streaming in, this query returns the intercept and slope of the corresponding last 5 minutes”}. 
As per dependent claim 11, Heinz, in combination with Pang, discloses:
The method as recited in claim 5, wherein the query indicates an additional time series, and wherein the method further comprises:
determining, by the one or more query processors, an additional continuous function representing a segment of the additional time series in the time range, wherein the additional continuous function is determined based at least in part on a plurality of data points of the additional time series, and wherein the plurality of data points of the additional time series represent a different frequency than the plurality of data points of the time series {See Heinz, [0064], wherein this reads over “For that reason, SDE server 204 may compute regression models with respect to different window sizes, e.g., 1 minute, 5 minutes, 15 minutes, 1 hour, etc. Having models over different time horizons available may in some instances facilitate the identification of how a timespan is affected by a given change.”; [0073], wherein this reads over “For example, other temporal clauses can be used to determine the intercept and slope for consecutive windows of 20 minutes (the time axis being partitioned in 20 minute partitions), or the last 100 events.”; and [0095], wherein this reads over “As stream characteristics may change quickly, the server 204 computes the regression models for the different investigation windows.  Comparing, for instance, the regression model of the last 5 minutes with the model for the last hour may allow the user to understand recent tendencies.  The interface also allows the user to select which of the regression models over the different window sizes are to be plotted.  For example, a checkbox for each regression model allows the user to selectively display the models in which the user is interested”};  and
wherein the operation is performed using the additional continuous function as an additional input {See Heinz, [0073], wherein this reads over “As mentioned above, the server 204 automatically computes the regression function for different window sizes or investigation windows.  Thus, if the user selects an attribute to be investigated via the client 214, the server 204 computes the intercept and slope of the regression function with each of the remaining attributes x.sub.i, i.noteq.j over the different investigation windows.”}. 
As per dependent claims 12 and 19, Heinz, in combination with Pang, discloses:
The method as recited in claim 5, wherein the continuous function is determined using a subset of the data points, and wherein the subset is determined using adaptive sampling {See Heinz, [0064], wherein this reads over “For that reason, SDE server 204 may compute regression models with respect to different window sizes, e.g., 1 minute, 5 minutes, 15 minutes, 1 hour, etc. Having models over different time horizons available may in some instances facilitate the identification of how a timespan is affected by a given change”}. 
 As per dependent claims 13 and 20, Heinz, in combination with Pang, discloses:
The method as recited in claim 5, further comprising: determining, by the one or more query processors, a discrete set of data points in the time range based at least in part on the continuous function {See Heinz, [0058], wherein this reads over “As indicated above, an input event stream typically provides events of a common type, and each event typically includes n attributes x.sub.1, .  . . , x.sub.n and a timestamp t.sub.s.”}
As per dependent claim 16, Heinz, in combination with Pang, discloses:
The one or more non-transitory computer-readable storage media as recited in claim 15, wherein the technique for interpreting the data points comprises linear interpolation or spline interpolation {See Heinz, [0082], wherein this reads over “If the regression model cannot be decomposed into incrementally computable statistics as is the case with linear regression, an additional compression step may be applied” and “Different techniques can be used to compress a real-valued function including, for example, application of cubic splines, piecewise linear functions, wavelets, etc”}. 
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz, in view of Pang, and in further view of Roy et al, U.S. Patent No. 8,219,581, filed on 13 May 2009, and issued on 10 July 2012.
As per dependent claims 10 and 18, the prior art combination of Heinz and Pang fails to disclose the claimed feature of “wherein the time-series database comprises a table, and wherein the data points represent one row in the table,”  Roy is directed to the invention of a system for analyzing ordered data using pattern matching.  Specifically, Roy provides that “[t]he customizable database request 324 may take in input using a set of rows in a table (e.g., a persistent table in a database, the output of a SQL SELECT statement and/or the output of another function, etc.)” such that “[t]he customizable database request 324 may result in an output that includes a relation of a set of rows (e.g., an output.).”  See Roy, column 5, lines 20-38.  Wherein Roy discloses a system comprising a set of rows in a table used for a customizable data request, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Heinz and Pang with that of Roy for the predictable result of a system wherein the data of Heinz may be represented and stored in the persistent database table and rows of Roy.

Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 5, and 14 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts.  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to generate a query result based in part on an output of a mathematical function does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather, their collective functions merely provide conventional computer implementation.
Applicant asserts the argument that “the claims are directed to the applying of a discrete-to-continuous conversion of discrete data to determine a continuous function that may be used as input to “complex operations” to “simply and facilitate complex applications that use time-series data.””  See Amendment, page 14.  Furthermore, Applicant asserts that the claims “are directed to an improvement to complex applications that use time-series data.”  Id.  The Examiner respectfully disagrees.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to generate a query result based 
More broadly, we find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to evaluate mathematical functions and return results.
Because the claims recite an abstract idea, we now proceed to determine whether the recited judicial exception is integrated into a practical application. See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claims 1, 5, and 14 do not integrate the recited abstract ideas into a practical application. 
We find that the additional limitations of the dependent claims do not integrate the abstract ideas into practical applications.  Rather, they simply recite the use of generic computer components and do not impose meaningful limits on the computer implementations of the abstract ideas.  
Claim Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot in view of the newly cited prior art combination made in response to Applicant’s Amendment.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Paul Kim/
Examiner
Art Unit 2152
8 February 2022



/PK/